Case 2:15-cv-02926-DRH-SIL Document 112 Filed 11/14/18 Page 1 of 3 PageID #: 6195



                  Tarter Krinsky & Drogin LLP
                  1350 Broadway                                      Richard C. Schoenstein, Partner
 Tarter           New York, NY 10018                                                  212.216.1120
 Krinsky          P 212.216.8000                                     rschoenstein@tarterlainsky.com
&Drogin           F 212.216.8001
                  www.tarterkrinsky.com


                                                       November 14, 2018

  Via ECF

  Magistrate Judge Steven I. Locke
  United States District Court
  Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 11722

                 Re:    Capricorn Management Systems, Inc. v. Government Employees
                        Insurance Co., 15-cv-02926-DRH-SIL

  Dear Magistrate Judge Locke:

          We represent Plaintiff Capricorn Management Systems, Inc. ("Plaintiff) in the above-
  captioned action and we write regarding several issues connected to the motion practice currently
  before the Court.

          We understand that Defendants Government Employees Insurance Co. and Auto Injury
  Solutions, Inc. ("Defendants") delivered to Your Honor yesterday courtesy copies of the bundled
  papers on three motions now before the Court, including Defendants' Motion for Summary
  Judgment (ECF Doc. No. 107), Defendants' Motion for Sanctions (ECF Doc. No. 105) and
  Defendants' Motion to Strike Expert Disclosures (ECF Doc. No. 103) (the "Pending Motions"),
  as well as three motions to seal documents filed in support of those motions (ECF Doc. Nos. 104,
  106 and 109) (the "Motions to Seal").

          All of the parties have requested oral argument on these motions and we hope to soon
  have an opportunity to address them in person. There are two immediate issues we wish to raise
  with Your Honor, to determine how to proceed with respect to the Motions to Seal and with
  respect to certain new arguments made by Defendants for the first time in their reply papers.

  The Motions to Seal

         Defendants move to seal 209 documents being filed in connection with the Pending
  Motions, including various documentary exhibits, deposition transcripts and motion papers
  drafted by counsel. In addition, Defendants have redacted portions of some of the briefs filed on
  the motions. They submitted the Motions to Seal without meeting and conferring with us in
  advance — they asked only if Plaintiff wanted to seal anything; it did not — and without telling us
  what they wanted to seal or showing us any proposed redactions.
Case 2:15-cv-02926-DRH-SIL Document 112 Filed 11/14/18 Page 2 of 3 PageID #: 6196

  Hon. Steven I. Locke
  November 14, 2018
  Page 2 of 3

          Plaintiff objects to this process and contests the notion that anything should be sealed in
  this case. Defendants' counterclaims publicly accuse Plaintiff and Dr. Silberstein of theft and
  other misdeeds and they wish to defend themselves publicly by telling the whole story.
  Moreover, as Defendants steadfastly insist that there are absolutely no trade secrets at issue in
  this case, they do not have a basis to seal documents. By way of example, Defendants argue in
  their reply papers that the Supercede manual could not possibly be a trade secret, yet they seek to
  seal it in the filings with the Court. Plaintiff does contend that trade secrets have been
  misappropriated by Defendants, but given passage of several years and the resulting destruction
  of Plaintiffs business, it does not require any of that to be filed under seal at this point.
  Certainly there is no reason to gratuitously seal several hundred documents, many of which are a
  decade or so old, simply to shield Defendants' embarrassment.

          At the same time, Plaintiff has no desire to further complicate these proceedings or to
  undertake additional briefing. Defendants have employed an "outspend and outlast" strategy in
  this case that has been difficult for Plaintiff. As a result, Plaintiff consents to the filing of any
  exhibits and deposition testimony from Defendants' witnesses under seal, if it may do so without
  prejudice to moving to unseal any such materials at a later date.

          Plaintiff does contest, however, the sealing of its Rule 56.1 statement and the deposition
  testimony of its own witnesses, such as Dr. Silberstein, and also objects to any redactions to its
  memorandum of law in opposition to Defendants' motion for summary judgment. In lieu of
  further cluttering the Court docket at this time, Plaintiff proposes to discuss those issues at oral
  argument on the motions, presuming Your Honor will be holding oral argument.

  Defendants' Reply Papers

          With respect to the Motion for Summary Judgment, Defendants sought and obtained
  from Your Honor leave to file an oversize reply brief and an extension of time to do so. (ECF
  Doc. No. 99.) The reply papers they ultimately filed included a brand new argument concerning
  certain copyright filings made by Capricorn in the years 2011-2013. GEICO knew about these
  copyright filings since at least November 2014, when they were identified by their Registration
  Numbers in an email from Dr. Silberstein to Robert Leone at GEICO, yet they were not
  referenced in the pleadings herein, addressed during discovery, or covered by any expert reports.

          Prior to filing these reply papers, GEICO submitted a letter request for leave to bring a
  separate summary judgment motion regarding those public filings and Capricorn contested that
  application (ECF Doc. Nos. 101 and 102). Judge Hurley did not rule on that request, instead
  referring to Your Honor all matters relating to these motions.

         Notwithstanding its pending application to make an additional summary judgment
  motion, Defendants addressed the copyright issue over several pages in their reply brief (ECF
  Doc. No. 107, #49), and in two new declarations (including one from a purported expert witness)
  and sixteen new exhibits submitted with the reply papers (ECF Doc. No. 107, ##51-69).
Case 2:15-cv-02926-DRH-SIL Document 112 Filed 11/14/18 Page 3 of 3 PageID #: 6197

  Hon. Steven I. Locke
  November 14, 2018
  Page 3 of 3

          All of this leaves us in a bit of a quandary. Capricorn believes that the inclusion of this
  new material on reply — four years after GEICO learned about the filings and after all the other
  proceedings that have occurred in this action — is improper and fundamentally unfair to
  Plaintiffs, and that there is no justification for yet another summary judgment motion dealing
  with this issue. But if the Court was inclined to consider the late arguments, Capricorn would
  want an opportunity to respond. In fact, it would probably necessitate reopening discovery if
  these issues are really in the case.

          Therefore, on this issue too we propose to defer further discussion to oral argument. At
  that time, we can address with Your Honor whether the new material will be considered at all,
  whether a supplemental filing is appropriate to allow Plaintiff to respond, and/or whether
  additional discovery is required.

  Conclusion

          As we have mentioned before, given the age of this dispute (filed in 2015), and the age
  and physical condition of our clients, it is paramount that the case advance promptly to trial so
  that our clients may have an opportunity to tell their story to a jury of their peers. Of course we
  understand that the materials submitted on these motions are voluminous and that the Court has
  many other matters before it. Recognizing all of that, our proposal is that any further responses
  or motions be held in abeyance pending further discussion with Your Honor, as the Court's
  schedule permits.

         We appreciate Your Honor's continued attention to this matter.

                                                                 lly submitte

                                                         sh r
                                                       Richard C. Schoenstein


  cc:    All Counsel of Record (Via ECF)
